DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature
of the invention specified in the claims. Therefore, the first electrode comprising a tube
and the second electrode comprising a probe inside of the tube (recited in Claim 3) and
an extrusion handpiece (recited in Claim 12) must be shown or the features canceled
from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to
the Office action to avoid abandonment of the application. Any amended replacement drawing
sheet should include all of the figures appearing on the immediate prior version of the sheet,
even if only one figure is being amended. The figure or figure number of an amended drawing
should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure
must be removed from the replacement sheet, and where necessary, the remaining figures must
be renumbered and appropriate changes made to the brief description of the several views of the
drawings for consistency. Additional replacement sheets may be necessary to show the
renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”
pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The
objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the
disclosure:
The form and legal phraseology often used in patent claims, such as “means”, “said”, and
“comprises” should be avoided. The abstract of the disclosure is objected to because on line 2 of
the abstract, it reads "comprise". Examiner suggests the Applicant revise the instance of
"comprise" to read "include" and remove the instance of "disclosed" (ll.1). Correction is required. See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed
subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: the probe/tube configuration is not depicted in the
drawings or any of the references incorporated by reference of Claim 3, and should be depicted
in the drawings and explained in the specifications.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites "an ophthalmic instrument" (ll.2) which is previously recited in claim 19
(see ll. 2). The Examiner suggest applicant revise recitation to read as –the ophthalmic
instrument–.

Claims 4, 5 and 18 are objected to because of the following informalities: “the electrodes” is
recommended to be replaced with –the first and second electrodes–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as
based on a disclosure which is not enabling. The disclosure does not enable one of ordinary
skill in the art to practice the invention without explaining the function of the “extrusion
handpiece” (ll.2), which is critical or essential to the practice of the invention but not
included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 12 fails to explain how an extrusion handpiece would be relevant to an aspiration
handpiece. Especially considering extrusion and aspiration have conflicting functions
(extrusion is defined as pushing out and aspiration is defined as sucking in). Additionally, the
definition of “an extrusion handpiece” is not defined in the specifications nor depicted in any
figures.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject to
pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
as being incomplete for omitting essential elements, such omission amounting to a gap
between the elements. See MPEP § 2172.01. The omitted element is: the function of an
‘extrusion handpiece’ (ll.2). The function of the extrusion handpiece is critical because Claim
12 fails to explain how an extrusion handpiece would be relevant to an aspiration handpiece.
Especially considering extrusion and aspiration have conflicting functions (extrusion is
defined as pushing out and aspiration is defined as sucking in).

The term "approximately" (ll.2) in claim 5 is a relative term which renders the claim
indefinite. The term "approximately" is not defined by the claim, the specification does not
provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art
would not be reasonably apprised of the scope of the invention. As best understood, the
Examiner interprets the term "approximately" to mean about or near.

There is insufficient antecedent basis for these limitations in claims 1, 6, and 16-17:
Claim 1 recites the limitation "the eye" (ll.2). The Examiner suggests Applicant revise
this to read –an eye–.
Claim 1 recites the limitation "the impedance" (ll.6). The Examiner suggests Applicant
revise this to read –an alternating current impedance–.
Claim 6 recites the limitation "the eye" (ll.3). The Examiner suggests Applicant revise
this to read –an eye–.
Claim 6 recites the limitation "the impedance" (ll.7). The Examiner suggests Applicant
revise this to read –an alternating current impedance–.
Claim 16 recites the limitation "the alternating current impedance" (ll.2-3). The
Examiner suggests Applicant revise this to read –an alternating current impedance–.
Claim 17 recites the limitation "the measured impedance" (ll.2). The Examiner suggests
Applicant revise this to read –the alternating current measured impedance–.
The remaining claims 2-5, 7-15, and 18-20 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heeren (US 9757273 B2) in view of Messerly et al. (US 20180078268 A1) in view of Yoo et al. (US 20170095660 A1).

Regarding Claims 1 and 6, Heeren discloses a device for removing a tissue from an eye of a patient, and teaches a system for identifying material aspirated during an ophthalmic procedure ("a tissue sensor positioned on the cutter and configured to measure a characteristic of the tissue received within the outer port to identify when nontarget tissue enters the outer port...ophthalmic surgical procedures", Abstract, col.1, ll.10-24), the system comprising:
an ophthalmic instrument 110 ('vitrectomy probe system', fig.1, col.4, ll.3-19) for performing an ophthalmic procedure ("vitrectomy surgical system", col.2, ll.8-27), the ophthalmic instrument 110 comprising:
an aspiration path 308 ('inner bore', fig.3, col.6, ll.57) through which aspirated material ("tissue", col.7, ll.6) flows away from the eye ("eye", col.7, ll.63) during the ophthalmic procedure ("vitrectomy surgical system", col.2, ll.8-27);
and a circuit 114 ('processor', fig.1, col. 5, ll.52-65; "The processor 114 is typically an integrated circuit", col. 5, ll.52-65).
Heeren fails to teach a first electrode and a second electrode, wherein the first electrode and the second electrode are positioned such that aspirated material flows between the first electrode and the second electrode when the aspirated material flows away from the eye; and an alternating current impedance measuring component connected to the first electrode and the second electrode, wherein the alternating current impedance measuring component is configured to measure the impedance of the aspirated material between the first electrode and the second electrode in order to identify the aspirated material. 
Messerly discloses ultrasonic instruments, and teaches a first electrode 34 ('positive electrodes', fig.1, ¶ 72) and a second electrode 36 ('negative electrodes', fig.1, ¶ 72). Yoo discloses a plurality of tissue resistivity measurement electrodes, and teaches an alternating current impedance measuring component 400 ('impedance detection unit', fig.1, ¶ 75; "connects the alternating current generating unit 410 of the impedance detection unit 400 to the iontophoresis electrodes 110 so as to supply a low-frequency alternating current", ¶ 80), wherein the alternating current impedance measuring component 400 ('impedance detection unit', fig.1, ¶ 75) is configured to measure the impedance of the aspirated material between electrodes in order to identify the aspirated material ("measures the voltage between the tissue resistivity measurement voltages 120 to thereby measure the tissue resistivity value", ¶ 106). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren to include a first electrode and a second electrode, as taught by Messerly, for the purpose of creating a voltage potential across one or more piezoelectric elements (Messerly ¶ 72), and such that the first electrode and the second electrode would be positioned such that aspirated material would flow between the first electrode and the second electrode when the aspirated material flows away from the eye; and an alternating current impedance measuring component connected to the first electrode and the second electrode, wherein the alternating current impedance measuring component would be configured to measure the impedance of the aspirated material between the first electrode and the second electrode in order to identify the aspirated material as taught by Yoo, for the purpose of selectively measuring a tissue resistivity value between the tissue resistivity measurement electrodes (Yoo, Abstract).

Regarding Claim 2, Heeren fails to teach the first electrode comprises a first flat plate and the second electrode comprises a second flat plate parallel to the first flat plate. Messerly teaches the first electrode 34 comprises a first flat plate (see fig.1) and the second electrode 36 comprises a second flat plate (see fig.1) parallel to the first flat plate (see fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren such that the first electrode comprises a first flat plate and the second electrode comprises a second flat plate parallel to the first flat plate as taught by Messerly, for the purpose to electrically couple one pole of a voltage source suitable to drive the piezoelectric elements (¶ 90). 

Regarding Claim 4, Heeren teaches the circuit 114 ('processor', fig.1, col.5, ll.52-65), but fails to teach that the circuit is configured to supply alternating current through the electrodes. Messerly teaches the electrodes (34 and 36) and Yoo teaches supplying alternating current ("supply a[n]...alternating current", ¶ 80) through the electrodes ("supplies high-frequency alternating current to the iontophoresis electrodes 110, and the voltage sensor unit 420 measures the voltage between the tissue resistivity measurement voltages 120 to thereby measure the tissue resistivity value", ¶ 106).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren such that the circuit is configured to supply alternating current through the electrodes as taught by Yoo, for the purpose of selectively measuring a tissue resistivity value between the tissue resistivity measurement electrodes (Yoo, Abstract).

Regarding Claim 5, Heeren teaches the circuit 114 ('processor', fig.1, col., ll.52-65), but fails to teach that the circuit is configured to supply alternating current through the electrodes at a frequency from approximately 200 kHz (or 0.2 MHz) to approximately 5 MHz. Messerly teaches the electrodes (34 and 36) and a frequency range ("A suitable vibrational frequency range may be about 20 Hz to 120 kHz and a well-suited vibrational frequency range may be about 30-70 kHz and one example operational vibrational frequency may be approximately 55.5 kHz", ¶ 73). Yoo teaches supplying alternating current ("supply a[n]...alternating current", ¶ 80) through the electrodes ("supplies high-frequency alternating current to the iontophoresis electrodes 110, and the voltage sensor unit 420 measures the voltage between the tissue resistivity measurement voltages 120 to thereby measure the tissue resistivity value", ¶ 106), but Messerly/Yoo fail to teach that the alternating current is supplied at a frequency from approximately 200 kHz (or 0.2 MHz) to approximately 5 MHz. 
Heeren discloses the claimed invention except for the circuit is configured to supply alternating current through the electrodes at a frequency from approximately 200 kHz (or 0.2 MHz) to approximately 5 MHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to  have the circuit be configured to supply alternating current through the electrodes at a frequency from approximately 200 kHz (or 0.2 MHz) to approximately 5 MHz, for the purpose of creating a sufficient frequency to convert the electrical signal into mechanical energy that results in primarily longitudinal vibratory motion of the ultrasonic transducer and the end effector at ultrasonic frequencies (Messerly ¶ 73), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Heeren teaches the ophthalmic instrument 110 ('vitrectomy probe system', fig.1, col.4, ll.3-19) comprises a vitrectomy instrument ("vitrectomy probe system", col.4, ll.3-19).

Regarding Claim 8, Heeren teaches the ophthalmic instrument 110, but Heeren fails to teach that the ophthalmic instrument comprises an ultrasonic handpiece. Messerly teaches an ultrasonic handpiece ("ultrasonic instrument", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren such that the ophthalmic instrument comprises an ultrasonic handpiece as taught by Messerly, for the purpose to cut and/or coagulate organic tissue using energy in the form of mechanical vibrations transmitted to a surgical end effector at ultrasonic frequencies (Messerly ¶ 2). 

Regarding Claim 11, Heeren teaches the ophthalmic instrument 110 comprises an aspirating handpiece ("cut tissue is...aspirated away", col.1, ll.36).

Regarding Claims 13 and 19, Heeren teaches the ophthalmic instrument 110, but fails to teach that the first electrode and the second electrode are part of the ophthalmic instrument. Messerly teaches the first electrode 34 ('positive electrodes', fig.1, ¶ 72) and the second electrode 36 ('negative electrodes', fig.1, ¶ 72). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren such that the first electrode and the second electrode, as taught by Messerly, would be part of the ophthalmic instrument for the purpose of creating a voltage potential across one or more piezoelectric elements (Messerly ¶ 72) in order to identify the properties of the tissue. 

Regarding Claims 14 and 20, Heeren teaches the ophthalmic instrument 110, but fails to teach that the first electrode and the second electrode are positioned outside of the ophthalmic instrument. Messerly teaches the first electrode 34 ('positive electrodes', fig.1, ¶ 72) and the second electrode 36 ('negative electrodes', fig.1, ¶ 72).
Heeren discloses the claimed invention except that the first electrode and the second electrode are positioned outside of the ophthalmic instrument. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the first electrode and the second electrode outside of the ophthalmic instrument, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).

Regarding Claim 15, Heeren teaches an aspiration tube 308 ('inner bore', fig.3, col.6, ll.57), but fails to teach that the first electrode and the second electrode are positioned inside of an aspiration tube. Messerly teaches the first electrode 34 ('positive electrodes', fig.1, ¶ 72) and the second electrode 36 ('negative electrodes', fig.1, ¶ 72). 
Heeren discloses the claimed invention except that the first electrode and the second electrode are positioned inside of an aspiration tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the first electrode and the second electrode inside of an aspiration tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).

Regarding Claim 16, Heeren teaches a method of identifying material aspirated during an ophthalmic procedure ("a tissue sensor positioned on the cutter and configured to measure a characteristic of the tissue received within the outer port to identify when nontarget tissue enters the outer port...ophthalmic surgical procedures", Abstract, col.1, ll.10-24), the method comprising: aspirating material ("tissue", col.7, ll.6) from an eye ("eye", col.7, ll.63) through an aspiration path 308 ('inner bore', fig.3, col.6, ll.57), and measuring the current impedance ("electrical impedance", col.8, ll.32) of the aspirated material ("tissue", col.7, ll.6).
Heeren fails to teach flow between a first electrode and a second electrode and measuring the alternating current impedance between the first electrode and the second electrode, however Messerly teaches flow between a first electrode 34 and a second electrode 36 and Yoo teaches measuring the alternating current impedance ("supplies high-frequency alternating current to the iontophoresis electrodes 110, and the voltage sensor unit 420 measures the voltage between the tissue resistivity measurement voltages 120 to thereby measure the tissue resistivity value", ¶ 106). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Heeren such that aspirated material would flow between a first electrode and a second electrode as taught by Messerly, for the purpose of detecting the presence or absence of certain biological materials through electrical impedance (¶ 131), and to measuring the alternating current impedance, as taught by Yoo, for the purpose of selectively measuring a tissue resistivity value between the tissue resistivity measurement electrodes (Yoo, Abstract).

Regarding Claim 17, Heeren teaches the step of identifying the aspirated material ("the structural composition (e.g., layered or anamorphic) of the tissue", col.8, ll.33-34) based upon the measured impedance ("electrical impedance", col.8, ll.32), but fails to teach identifying the aspirated material between the first electrode and the second electrode. Messerly teaches the first electrode 34 and the second electrode 36. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren to identify the aspirated material between the first electrode and the second electrode as taught by Messerly, for the purpose of creating a voltage potential across one or more piezoelectric elements (Messerly ¶ 72) in order to identify the properties of the tissue. 

Regarding Claim 18, Heeren teaches the step of measuring the impedance ("electrical impedance", col.8, ll.32) of the aspirated material ("tissue", col.7, ll.6), but fails to teach measuring the impedance of the aspirated material between the first electrode and the second electrode comprising supplying alternating current through the electrodes Messerly teaches the first electrode 34 ('positive electrodes', fig.1, ¶ 72) and the second electrode 36 ('negative electrodes', fig.1, ¶ 72), and Yoo teaches supply alternating current ("supply a[n]...alternating current", ¶ 80) through the electrodes ("supplies high-frequency alternating current to the iontophoresis electrodes", ¶ 106). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren such that the first electrode and the second electrode, as taught by Messerly, would supply alternating current through the electrodes as taught by Yoo, for the purpose of selectively measuring a tissue resistivity value between the tissue resistivity measurement electrodes (Yoo, Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heeren in view of Messerly, Yoo,  and further in view of Takats et al. (US 20180059119 A1) and Suri (US 20170219521 A1).

Regarding Claim 3, Heeren fails to teach that the first electrode comprises a tube and the second electrode comprises a probe inside of the tube. Messerly teaches the first electrode 34 ('positive electrodes', fig.1, ¶ 72) and the second electrode 36 ('negative electrodes', fig.1, ¶ 72), but fails to teach that they comprise a tube and a probe inside of the tube, respectively. Suri discloses a synthetic redox-active receptor, and teaches a tube ("the working electrode 110 can be…a hollow cylindrical electrode (e.g., a cylindrical electrode that defines a lumen)", ¶ 75), and Takats discloses an apparatus comprising an inlet conduit to an ion analyzer or mass spectrometer, and teaches a probe ("robotic probe may comprise one or more electrodes...The one or more electrodes may comprise...one or more probes", ¶ 191 and 219). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren/Messerly/Yoo such that the first electrode would comprise a tube, as taught by Suri, for the purpose to provide a larger surface area for the electron transfer between the working electrode and the composition (Suri ¶ 76), and the second electrode would comprise a probe inside of the tube as taught by Takats, for the purpose of being arranged and adapted to generate analyte (Takats ¶ 191). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heeren in view of Messerly, Yoo, and further in view of Prats et al. (US 20170087013 A1).

Regarding Claim 9, Heeren teaches the ophthalmic instrument 110, but Heeren/Messerly/Yoo fail to teach that the ophthalmic instrument comprises a phacofragmentation handpiece. Prats discloses a phacofragmentation and phacoaspiration tip, and teaches a phacofragmentation handpiece ("phacofragmentation and phacoaspiration tip", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren/Messerly/Yoo such that the ophthalmic instrument comprises a phacofragmentation handpiece as taught by Prats, for the purpose to remove lens used in refractive and cataract surgery. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heeren in view of Messerly, Yoo, and further in view of Chon (US 6602193 B2).

Regarding Claim 10, Heeren teaches the ophthalmic instrument 110, but Heeren/Messerly/Yoo fail to teach that the ophthalmic instrument comprises a phacoemulsification handpiece. Chon discloses a handpiece having a set of longitudinally vibrating piezoelectric elements, and teaches a phacoemulsification handpiece ("ophthalmic phacoemulsification handpiece", col.1, ll.7-8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren/Messerly/Yoo such that the ophthalmic instrument comprises a phacoemulsification handpiece as taught by Chon, for the purpose of emitting ultrasound waves that soften and break up the lens so that it can be removed by suction. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heeren in view of Messerly, Yoo, and further in view of de Sousa Martins et al. (US 20160175148 A1).

Regarding Claim 12, Heeren teaches the ophthalmic instrument 110, but Heeren/Messerly/Yoo fail to teach that the ophthalmic instrument comprises an extrusion handpiece. de Sousa Martins discloses intraocular delivery of bioactive molecules using iontophoresis, and teaches an extrusion handpiece ("reduction of liposome vesicles to a nano size range has been performed by extrusion using large-scale Microfluidizer® high fluid processor", ¶ 30). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren/Messerly/Yoo such that the ophthalmic instrument comprises an extrusion handpiece as taught by de Sousa Martins, for the purpose of thrusting or forcing something out of a normal position to convey and shape a part of the patient during surgery. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:
a. Citterio et al. (US 20180078415 A1), surgical assemblies for ocular surgery.
b. Nissan et al. (US 9615969 B2), a vitrectomy probe.
c. Underwood et al. (US 9381114 B2), vitrectomy probes and system related thereto.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583.
The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/
Examiner, Art Unit 3781

/QUANG D THANH/Primary Examiner, Art Unit 3785